Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on September 24, 2021.
Claims 1-15 and 31-36 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 31-36 have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 recites “a network device comprising at least two nodes” which is unclear.  Typically, one of ordinary skill in the art at the time of the present invention would have recognized a node as a network device.  Therefore, it is unclear what a node is in this context and the examiner is not certain of the claim scope.
Claims 2-15 depend on claim 1 and therefore lack clarity for their dependence on claim 1.  Claims 33-36 are unclear for reasoning similar to that explained above for claim 1.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim1-15, 31, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the node" in lines 4 and 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are indefinite for their dependence upon an indefinite base claim.
Claim 31 recites the limitation “the unlicensed band" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation “the at least two nodes of the network" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34 and 36 are indefinite for their dependence upon an indefinite base claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-15, 31, and 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2018/0235008 A1 (herein “Park”).

Claims 1 and 31
Consider claim 1, Park teaches a method of information transmission in an unlicensed band, wherein the method of information transmission is applied to a network device comprising at least two nodes, and comprises: 
(see Park Fig. 13, [0307] step S1301); 
transmitting information on the channel by the node in case that the channel listening result indicates that the channel is idle (see Park Fig. 13, [0311] step S1302).
Claim(s) 31 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 33
Consider claim 2, Park teaches wherein listening to the channel in the unlicensed band by the node of the network device to obtain the channel listening result comprises: listening to the channel in the unlicensed band by the at least two nodes of the network device respectively, to obtain the channel listening result (see Park [0251]-[0252, [0375]).
Claim(s) 33 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 34
Consider claim 3, Park teaches wherein listening to the channel in the unlicensed band by the at least two nodes of the network device respectively to obtain the channel listening result comprises: 
listening to the channel in the unlicensed band according to respective listening parameter sets of the at least two nodes of the network device respectively, to obtain the channel listening result (see Park [0246]), 
wherein the listening parameter set comprises at least one of: information of a listening start time, information of a listening slot duration for Clear Channel Assessment/enhance Clear Channel Assessment (CCA/eCCA), information of a defer duration, information of a transmission start time, information of a contention window, and information of a backoff counter (see Park [0246]-[0248], [0375]).
Claim(s) 34 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 35
Consider claim 4, Park teaches wherein listening to the channel in the unlicensed band by the node of the network device to obtain the channel listening result comprises: listening to the channel in the unlicensed band by (see Park [0251]-[0252, [0375]).
Claim(s) 35 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 36
Consider claim 5, Park teaches wherein listening to the channel in the unlicensed band by the at least two nodes of the network device jointly to obtain the channel listening result comprises: 
listening to the channel in the unlicensed band by the at least two nodes of the network device jointly at a same time, to obtain the channel listening result (see Park [0251]-[0252, [0375]), 
wherein the at least two nodes are all nodes of the network device, or nodes of the network device that are required to transmit information (see Park [0251]-[0252, [0375]).
Claim(s) 36 is/are rejected for at least the same reason(s) set forth in claim 5.

Claim 6
Consider claim 6, Park teaches wherein listening to the channel in the unlicensed band by the at least two nodes of the network device jointly to obtain the channel listening result comprises: 
listening to the channel in the unlicensed band by the at least two nodes jointly, according to respective listening parameter sets of the at least two nodes, to obtain the channel listening result (see Park [0246]-[0248], [0375]); or 
listening to the channel in the unlicensed band by the at least two nodes jointly, according to a common listening parameter set of the at least two nodes, to obtain the channel listening result (see Park [0246]-[0248], [0375]).

Claims 7
Consider claim 7, Park teaches wherein prior to listening to the channel in the unlicensed band by the at least two nodes of the network device jointly to obtain the channel listening result, the method of information transmission further comprises: 
(see Park [0246]-[0248], [0375]).

Claim 8
Consider claim 8, Park teaches wherein the at least two nodes comprise a first node (see Park [0375]); 
transmitting information on the channel by the node in case that the channel listening result indicates that the channel is idle comprises: 
after a completion of listening by all of the at least two nodes, transmitting information on a first channel by the first node in case that a channel listening result of the first node indicates that the first channel is idle; or after a completion of listening by the first node, transmitting information on the first channel by the first node in case that the channel listening result of the first node indicates that the first channel is idle (see Park [0376]).

Claim 9
Consider claim 9, Park teaches wherein prior to transmitting information on the first channel by the first node, the method of information transmission further comprises: indicating the first node to perform a self-deferral after a completion of listening by the first node and before transmitting information on the first channel by the first node (see Park [0321]).

Claim 11
11. (Original) The method of information transmission in the unlicensed band according to claim 8, wherein the transmitting information on the first channel by the first node comprises: 
determining a transmission mode according to the first node, wherein the transmission mode comprises at least one of: a Coordinated Scheduling (CS) mode, a Coordinated Beam (CB) forming mode, a Joint Transmission (JT) mode, and a Dynamic Point Selection (DPS) mode (see Park [0276]-[0280]); 
transmitting information on the first channel according to the transmission mode (see Park [0311]).
Claim 12
Consider claim 12, Park teaches wherein the listening to the channel in the unlicensed band by the node of the network device to obtain the channel listening result comprises: 
detecting a total power of a signal on the channel in the unlicensed band by the node of the network device; obtaining the channel listening result indicating that the channel is idle in case that the detected total power of the signal on the channel is below a first threshold; obtaining the channel listening result indicating that the channel is in an occupied state in case that the detected total power of the signal on the channel is above the first threshold (see Park [0238], [0246]).

Claim 13
Consider claim 13, Park teaches wherein the listening to the channel in the unlicensed band by the node of the network device to obtain the channel listening result further comprises: 
detecting a total power of a signal on the channel in the unlicensed band by the node of the network device; obtaining a channel listening result indicating that the channel is idle in case that the detected total power of the signal on the channel is below a first threshold; detecting a total power of a signal of a neighboring node on the channel in case that the detected total power of the signal on the channel is above the first threshold (see Park [0238], [0246]); 
obtaining the channel listening result indicating that the channel is idle in case that a difference between the total power of the signal on the channel and the total power of the signal of the neighboring node on the channel is below a second threshold (see Park [0248]); 
obtaining the channel listening result indicating that the channel is in an occupied state in case that the difference between the total power of the signal on the channel and the total power of the signal of the neighboring node on the channel is above the second threshold (see Park [0248]).

Claim 14
Consider claim 14, Park teaches wherein the detecting the total power of the signal of the neighboring node on the channel comprises: 
(see Park [0248]); 
detecting the total power of the signal of the neighboring node at the transmission position (see Park [0248]).

Claim 15
Consider claim 15, Park teaches wherein the signal of the neighboring node comprises at least one of: a control signal in a Physical Downlink Control Channel (PDCCH) (see Park [0081]), a Channel State Information Reference Signal (CSI-RS) (see Park [0231]), a Demodulation Reference Signal (DMRS) (see Park [0227]), and a Tracking Reference Signal (TRS).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647